                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

RANDALL V. GOODWIN,

               Plaintiff,

       v.                                                  Case No. 19-CV-1793

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.


                                 DECISION AND ORDER


       Randall V. Goodwin, proceeding without counsel, seeks judicial review of the final

decision of the Commissioner of the Social Security Administration (“SSA”) denying his

claim for supplemental security income under the Social Security Act, 42 U.S.C. § 405(g).

The Commissioner asserts that after conducting an independent review of the administrative

record, he agrees Goodwin’s case should be remanded for further consideration of the medical

opinion evidence from state agency psychologists Drs. Donahoo and Hamersma. (Docket #

24 at 1.) The Commissioner suggests that on remand, the ALJ should reassess the medical

opinions from Drs. Donahoo and Hamersma, explain why those opinions were accepted or

rejected, and assess the effect of any appropriate limitations on the occupational base. (Id. at

2.) Goodwin has not responded to the Commissioner’s argument. Thus, I will grant the

Commissioner’s request that the Court enter judgment reversing the agency’s decision and

remand Goodwin’s claim pursuant to sentence four of 42 U.S.C. § 405(g).

       It is hereby ORDERED that the Commissioner’s decision is reversed and this case is

remanded to the agency pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further




            Case 2:19-cv-01793-NJ Filed 09/23/20 Page 1 of 2 Document 25
proceedings and that judgment be entered pursuant to Federal Rule of Civil Procedure 58.

Upon receipt of the Court’s order, the Appeals Council will remand the matter to an

Administrative Law Judge (ALJ) to offer Goodwin the opportunity for a new hearing; re-

evaluate the opinions from Drs. Donahoo and Hamersma; if warranted, obtain additional

vocational expert testimony; and take further action to complete the administrative record

resolving the above issues, and issue a new decision.

       The Clerk of Court will enter judgment accordingly.



       Dated at Milwaukee, Wisconsin this 23rd day of September, 2020.

                                                  BY
                                                  BY THE COURT
                                                             T



                                                  __________________________
                                                  ____________
                                                             _______
                                                             __   ____________
                                                  NANCY JOSEP
                                                           JOSEPHPH
                                                  United States Magistrate Judge




                                              2


          Case 2:19-cv-01793-NJ Filed 09/23/20 Page 2 of 2 Document 25
